DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the preliminary amendment of the application 17/262,044, including amendments to the specification, and claims, and cancellation of claims 1-20, 23, 24, 26, 30-36, 41, 44, 45, 47, 49-52, 57, and 61-66, is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38, 46, 48, 53-56, and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 37 and 38 appear to incorrectly claim the disclosed invention by claiming that the floating sun ring and the sun may be arranged in geared or rolling contact with the first and second geared portions, since the geared portions, being geared, would only make geared contact.

In claim 46, line 6, “the outer drive or driven ring” is indefinite because it lacks antecedent basis.

In claim 46, line 9, “at least the first portion of each planet roller” is indefinite because line 2 claimed “first portions”.  It is not clear if “at least the first portion” is meant to refer to one or more of the first portions, or to refer to the first portions or the first and second portions.  Line 9 further claims “at least the second portion”, which is not clear but appears to refer to the second portion or the first and second portions (a possible redundancy with “at least the first portion”), since only one second portion was previously claimed and “at least” includes more than one.

In claim 48, claiming that the second portion may comprise gears (“or gears”) is indefinite because the second portion of each planet roller was claimed as being in rolling contact with the outer drive or driven ring.

In each of claims 55 and 56, “the sun drive” is indefinite because it lacks antecedent basis.  A sun drive is claimed in claims 53 and 54, but claims 55 and 56 depend from claim 46.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21, 22, 25, 27, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley, U. S. Patent 4,301,693.

Stanley shows a drive system 32 in figure 1.
As best shown in figures 8 and 10, each planet roller 36 of an array of planet rollers has a first geared portion 52/53 having a first diameter and a second geared portion 50 having a second diameter.  Each planet roller 36 is formed of segments arranged axially, the segments secured to rotate together (col. 5, lines 27-30).
A fixed outer ring gear 42/44 is arranged to mesh with the respective first geared portion 52/53 of each planet roller 36.

A sun 34 is arranged in geared contact with the planet rollers 36.
(claim 21)

The segments of each planet roller 36 are secured to a respective axial shaft 54 (figs. 1, 2, 8, 10; col. 5, lines 30-31).
(claim 22)

Each roller 36 comprises an ungeared portion 68A (and 70A; figs. 1, 2, 10; col. 9, line 66 to col. 10, line 1).
(claim 25)

The first geared portion 52/53 of each planet roller 36 comprises one or more first geared segments 52 and 53, and the second geared portion 50 comprises one geared segment.  The one or more first geared segments 52, 53 and one second geared segment 50 alternate along a length of each respective roller 36 (first portion 52 - second portion 50 - first portion 53).
(claim 27)

	A floating sun ring 60 (and 62) is arranged in rolling contact with the respective first geared portion 52 (and 53) of each planet roller 36.  Column 6, lines 37-39 and column 7, lines 1-3 describe the bearing rings 60 and 62 as floating sun rings (“planetary gear assemblies 36 ride about bearing rings 60 and 62 to orbit” and “bearing rings 60 and 62, being free to float 
(claim 38)




Claim(s) 21, 25, 27-29, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al., U. S. Patent 3,258,995.

Bennett et al. shows a drive system in figure 1.
	Each planet roller 54 of an array of planet rollers has a first geared portion 56/58 having a first diameter and a second geared portion 60 having a second diameter.  Each planet roller 54 is formed of segments arranged axially, the segments secured to rotate together as a “compound planetary member” 54.
	A fixed outer ring gear 20/22 is arranged to mesh with the respective first geared portion 56/58 of each planet roller 54.
	An outer drive or driven ring gear 68 is arranged to mesh with the respective second geared portion 60 of each planet roller 54.
	A sun 52 is arranged in geared or rolling contact with the planet rollers.
(claim 21)

Each roller 54 comprises an ungeared portion 78 (and 80).
(claim 25)


(claim 27)

	The one or more first geared segments 56 and 58 are plural first geared segments including segments having helical gears of different helical angle (fig. 3; col. 2, lines 54-61).
(claim 28)

	The one or more second geared segments 60 are plural second geared segments including helical gears of different helical angle (two sets of helical teeth as herringbone teeth (“side-by-side helical portions”), col. 2, line 61 to col. 3, line 3; fig. 3).
(claim 29)

A floating sun ring 82 is arranged in rolling contact with the part 78 of the respective first geared portion 56 of each planet roller 54.  Column 3, lines 43-46 describes the rings 82 and 84 as floating roller sun rings by stating, “the rings 82 and 84 which maintain rolling contact with annular portions 78 and 80 respectively of the planetary members roll about the axis of shaft 18.”  The sun 52 is arranged in geared contact with the respective second geared portion 60 of each planet roller 54.
(claim 38)

	The drive system is a speed reducer in which the sun 52, driven by shaft 42 through gears 40 and 34 (col. 2, lines 28-29 and 39-40), provides an input and the outer driven ring 68, fixed with shaft 72 (col. 2, lines 50-51), provides an output.  Please see column 1, lines 41-45, which states, “Either of two shafts, one of which connects through gearing with the sun gear and the other of which connects with the rotatably mounted ring gear may function as the input or output shaft of the device.”, and column 4, lines 18-23, which states in part, “When shaft 42 is the input shaft,…the output speed of shaft 72 is much less than the speed of shaft 42.”
(claim 39)

	The drive system is a speed increaser in which the sun 52, through gears 34 and 40, provides an output to shaft 42 and the outer drive ring gear 68, being fixed with shaft 72, provides an input.  Please see column 1, lines 41-45, which states, “Either of two shafts, one of which connects through gearing with the sun gear and the other of which connects with the rotatably mounted ring gear may function as the input or output shaft of the device.”, and column 4, lines 18-26, which state in part, “If power is applied to turn shaft 72,…shaft 42, which then becomes the output shaft, is caused to turn at a much faster rate than shaft 72.”
(claim 40)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 37, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa, U. S. Patent 5,751,081 in view of Mori et al., U. S. Patent 5,435,794.

Morikawa shows drive system 3 (“planetary gear type reduction gear mechanism 3”) in figure 1.
	Each planet roller P of an array of planet rollers has a first geared portion P1 having a first diameter and a second geared portion P2 having a second diameter.  Each planet roller P is formed of segments arranged axially, the segments secured to rotate together (col. 4, lines 50-51).
	A fixed outer ring gear R1 is arranged to mesh with the respective first geared portion P1 of each planet roller P.
	An outer driven ring gear R2 is arranged to mesh with the respective second geared portion P2 of each planet roller P.
 (claim 21)

	A planet carrier drive element C3 is arranged to rotate with the planet rollers P around an axis defined by the outer driven ring gear P2.  The drive system 3 is arranged as a speed reducer in which the planet carrier drive element C3 provides an input (col. 4, lines 52-54, noting the 
(claim 42)

	Morikawa does not disclose a sun arranged in geared or rolling contact with the planet rollers.

	Mori et al. shows a drive system 30 in figures 7 and 8 that is similar to that of Morikawa in that it includes planet rollers 31 having a first geared portion (left half) and a second geared portion (right half) secured to rotate together, a fixed outer ring 33a meshed with the first geared portion, an outer driven ring 33b meshed with the second portion, and a planet carrier drive element 32 providing an input while the outer driven ring 33b provides an output (fig. 7).
	Mori et al. further discloses a sun 34 arranged in geared or rolling contact with the planet rollers 31, which is shown in figures 7 and 8 (col. 6, lines 11-15).
(claims 21 and 42)
	Mori et al. also discloses two separately formed sun gears in column 6, lines 53-55.  The sun 34, whether a single sun as shown in figures 7 and 8 or two separate suns as disclosed in column 6, is not connected to ground or an input, output, or any other shaft, and as such is a floating sun.  Mori et al. discloses the sun 34 in geared or rolling contact with the entire planet roller 31, and so discloses a floating sun ring 34 in geared or rolling contact with the second geared portion (right half) of each planet roller 31, and a sun 34 in geared or rolling contact with the respective first geared portion (left half) of each planet roller 31.
(claim 37)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sun in geared or rolling contact with the planet rollers of Morikawa in view of Mori et al. because the addition of a sun to a planetary gear set with a fixed ring, an input carrier, and an output ring results in a drive system of higher rigidity, with the ability to use less complex structure with reduced noise. As Mori et al. states in the comparison of a first embodiment without a sun and the third embodiment with a sun, “the operational difference between the first and third embodiments is a difference caused by the common sun gear 34.  That is to say, the existence of the common sun gear 34 facts (sic) to suppress inward bending of the common pinions 31 under high-torque transmitting operation.  Additionally, this enables the common carrier 32 to support the common pinions 31 at only one side plate (by a cantilever support)” (col. 6, lines 25-33) and “the following merits are obtained in addition to the merits (a) and (d) of the first embodiment:  (f) Since the third planetary-gear type reducer 30 is provided with the common sun gear 34 so as to engage with the common pinions 31, the rigidity of the gears under engagement is increased and therefore the noise due to the gear engagement is suppressed at a low level.” (col. 6, lines 42-50)


Claims 46, 48, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al., U. S. Patent 3,008,354 in view of Sherrill et al., U. S. Patent 9,670,832.

	Watts et al. shows a drive system in figures 1-5.

	A first fixed outer ring 21 (left) and a second fixed outer ring 21 (right) is arranged in rolling contact with the respective first portions 26 of each planet roller 23.  The first fixed outer ring 21 and second fixed outer ring 21 are arranged symmetrically one on each side of the outer drive or driven ring 14 (fig. 1).
	An outer driven ring 14 is arranged in rolling contact with the respective second portion 32 of each planet roller 23.
(claim 46)

A sun drive 27/28 is arranged in rolling contact with the planet rollers 23 (col. 2, lines 26-35).  The drive system is arranged as a speed reducer in which the sun drive 27/28, splined to input shaft 29, provides an input and the outer driven ring 14 provides an output (col. 1, line 65 to col. 2, line 3).
(claim 53)

A floating sun 33/27 is arranged in rolling contact with the respective second portion 32 of each planet roller 23 (col. 2, lines 46-49).  The sun drive 27/28 is arranged in rolling contact with the respective first portion 26 of each planet roller 23.
(claim 55)

	Watts et al. does not disclose that either at least the first portion of each planet roller is tapered, or at least the second portion of each planet roller is tapered.

	Sherrill et al. shows a planet roller 108 in figure 2 similar to the planet roller of Watts et al. in that it includes first portions 118 and 120 with a first diameter at the ends and a second portion 156 with a second diameter in between the first portions.  The first portions 118 and 120 are in rolling engagement with portions 136 and 138 of the same element 102.
	As shown in figure 2, the first portion 118, 120 is tapered, and the second portion 156 is tapered.
(claim 46)

	The second portion 156 comprises axially symmetric tapered surfaces.
(claim 48)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least the first portion or the second portion of the rollers of Watts et al. tapered with the second portion comprising axially symmetric tapered surfaces, because the use of tapered, or slanted, contact surfaces creates a thrust absorbing planetary drive that generates axial balancing forces which eliminate the need for thrust bearings (Watts et al. col. 5, lines 16-29), that can increase torque transfer between the tapered surfaces (Watts et al. col. 6, lines 23-27), and that is inexpensive and simple to construct while providing greater reliability and extended service (Watts et al. col. 12, lines 22-27).

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Brassitos et al., U. S. Patent Application Publication 2016/0053858.

	Stanley discloses a drive system as discussed in the rejection of claim 21 above, but does not disclose a non-transitory computer-readable storage medium having data representing a three-dimensional model suitable for use in manufacturing the drive system.

	Brassitos et al. discloses the design of planetary gearsets such as in figures 21 and 22, as described in paragraph [0013] by inputting desired parameters of the planetary gearset into a computer which includes an “image generator capable of generating an image of the planetary gear system” and which transmits the image to an “additive manufacturing device capable of producing a physical copy of the planetary gear system based on the image of the planetary gear system.”  Paragraphs [0137]-[0138] more specifically describe the image of the planetary gear system as CAD model components which are sent to a manufacturing device such as “3D Systems Viper machine”, and paragraph [0142] describes non-transitory computer readable storage medium having the data for the described process.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have data representing a three-dimensional model of the drive system of Stanley stored on a non-transitory computer-readable storage medium suitable for use in manufacturing the drive system in view of Brassitos because use of a computer to receive user requirements, design a drive system according to those requirements, then send a computer model of the design to a manufacturing device to produce the physical drive system results in “effective devices that are significantly more capable and reliable at a lower cost.” (Brassitos et al. [0007])

Allowable Subject Matter

Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 54, 56, and 58-60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,311,310 (Bouton) July 1919 - two planet portions have different diameters, engage a fixed ring gear and an output ring gear, and are supported on an input carrier.

U. S. Patent 1,970,251 (Rossman) August 1934 - fig. 16 shows a drive system with planetary gears combined with planetary rollers.  Each planet roller includes first and second portions with different diameters.  Also includes two fixed outer rings and a driven outer ring.  The fixed rings are to one side of the driven ring.

U. S. Patent 1,993,051 (Dell et al.) March 1935 - includes conical friction gears to adjust engagement pressure in a planetary gear set.

EP 0 627 575 (Orlowski) December 1994 - two planet segments of different diameter are secured to a shaft.  One segment engages a sun gear and a fixed ring gear, and the other engages a drive or driven ring gear.

U. S. Patent 5,385,514 (Dawe) January 1995 - planet rollers each include two portions having two different diameters, one portion contacting a fixed outer ring and one portion contacting a drive or driven outer ring.  One portion contacts a drive sun and the other contacts a floating sun.  Uses tapered elements.

U. S. Patent 5,584,774 (Fini, Jr.) December 1996 - "By having all planetary wheel members shafts parallel and having only slight tapers on the wheel members a wedging and therefore solid driving action can be created between the planetary wheel members when they are arranged with their circum-bevels contacting each other."

U. S. Patent 6,732,605 (Takano et al.) May 2004 - a gear is designed using CAD.  "Using the resulting three-dimensional model, an electrode processing program is made by CAM.  Next, according to the electrode processing program, an electrode material...is processed by a CNC machining center."



U. S. Patent 9,709,136 (Bouwer et al.) July 2017 - different diameter portions of planet gears engage different ring and sun gears.

U. S. Patent 10,250,101 (Brassitos et al.) April 2019 - planetary gearing with a combination of rolling contact and toothed gearing.

DE 10 2018 108 669 (Kurth) October 2019 - a stepped planet engages a fixed ring gear, an input ring gear, and is supported on an output carrier.

U. S. Patent 11,002,345 (Schorsch) May 2021 - planetary roller drive system including two fixed outer rings, a drive or driven outer ring between the fixed rings, an array of planet rollers each with first portions in rolling contact with the fixed rings and a second portion of different diameter in rolling contact with the other ring, a sun drive, and a floating sun.  The second portion of the planet rollers includes symmetric tapered surfaces.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659